Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 28-44 are pending and examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “wells imprinted with a urinary renal injury protein biomarker sample label”. The term “injury protein biomarker sample label” has not been clearly defined or described in the specification and thus it is unclear what is intended to encompass by “injury protein biomarker sample label” that are imprinted in the wells. Is that intended to encompass a labeled injury protein biomarker in a sample? 
Claim 28 recites “wells imprinted with a urinary renal injury protein biomarker sample label”. The recitation “injury protein biomarker threshold value label” has not been clearly defined or described in the specification and thus it is unclear what is 
Claim 38 recites “wherein said dedicative body fluid amount is derived from a biological sample”. The recitation is vague and indefinite because the recitation does not have a clear antecedent basis. “Indicative body fluid amount” has not been recited in claim 28 (from which claim 38 depends) and thus it is unclear what indicative body fluid amount is intended to encompass by claim 38.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New matter). 
Claim 28 as amended requires the kit composition comprising a microtiter plate having plurality of wells , each of said plurality of wells comprising at least one (which includes plurality) solid support immobilized to at least one (which includes plurality) labeled antibody that specifically directed to at least one of a plurality of urinary renal injury protein biomarker; a first well of said plurality of wells imprinted with a urinary renal injury biomarker sample label and a second well of said plurality of wells imprinted with a urinary renal injury protein biomarker threshold value label, for which the specification does not have a clear descriptive support in the specification.
 As claimed, the microtiter plate encompasses plurality of antibodies each directed to any one of the proteins selected from ferritin, beta globin, catalase, alpha globin, epidennal growth factor receptor pathway substrate 8, mucin isoform precursor, ezrin, delta globin, moesin, phosphoprotein isoform, annexin A2, myoglobin, hemopexin, serine proteinase inhibitor, serpine peptidase inhibitor, CD14 antigen precursor, fibronectin isoform preprotein, angiotensinogen preprotein, complement component precursor, carbonic anhydrase, uromodulin precursor, complement factor H, complement component 4 BP, heparan sulfate proteoglycan 2, olfactomedian-4, leucine rich alpha-2 glycoprotein, ring finger protein 167, inter-alpha globulin inhibitor H4, N-acylsphingosine aminohydrolase, mucin 1, clusterin isoform 1, brain abundant membrane attached signal protein 1, dipeptidase 1, fibronectin 1 isoform 5 preprotein, or antibodies against all of the proteins immobilized on a solid support. As claimed the kit further comprises the microtiter plate with a well imprinted with a “urinary renal injury protein biomarker threshold value label” wherein the biomarker may be selected from ferritin, beta globin, catalase, alpha globin, epidennal growth factor receptor pathway substrate 8, mucin isoform precursor, ezrin, delta globin, moesin, phosphoprotein isoform, annexin A2, myoglobin, hemopexin, serine proteinase inhibitor, serpine peptidase inhibitor, CD14 antigen precursor, fibronectin isoform preprotein, angiotensinogen preprotein, complement component precursor, carbonic anhydrase, uromodulin precursor, complement factor H, complement component 4 BP, heparan sulfate proteoglycan 2, olfactomedian-4, leucine rich alpha-2 glycoprotein, ring finger protein 167, inter-alpha globulin inhibitor H4, N-acylsphingosine aminohydrolase, mucin 1, clusterin isoform 1, brain abundant membrane attached signal protein 1, dipeptidase 1, fibronectin 1 isoform 5 preprotein, angiotensinogen preproprotein and carbonic anhydrase or a “threshold value amount” of all the biomarkers of ferritin, beta globin, catalase, alpha globin, epidennal growth factor receptor pathway substrate 8, mucin isoform precursor, ezrin, delta globin, moesin, phosphoprotein isoform, annexin A2, myoglobin, hemopexin, serine proteinase inhibitor, serpine peptidase inhibitor, CD14 antigen precursor, fibronectin isoform preprotein, angiotensinogen preprotein, complement component precursor, carbonic anhydrase, uromodulin precursor, complement factor H, complement component 4 BP, heparan sulfate proteoglycan 2, olfactomedian-4, leucine rich alpha-2 glycoprotein, ring finger protein 167, inter-alpha globulin inhibitor H4, N-acylsphingosine aminohydrolase, mucin 1, clusterin isoform 1, 
The term “biomarker threshold value label” has not been clearly defined in the specification, let alone a threshold value label of “urinary renal injury protein biomarker” in a well of a microtiter plate. Specification teaches “first threshold” and “second threshold” (page 289), but however, throughout the specification “threshold value label” has not been clearly described and clearly attributed for any of the biomarkers. As described above, claim 28 encompasses a large number of distinct protein biomarkers by the term “renal injury protein biomarkers” and threshold value label has not been determined, disclosed or clearly described for a representative number of biomarkers and not a single “threshold value label” of a urinary enal injury protein biomarker has been disclosed in a kit composition in a microtiter well with an anti-biomarker antibody immobilized on a solid support in various other well, let alone the various number of threshold value labels of various combinations of biomarker with various combinations of anti-biomarker antibodies. Microtiter plate is disclosed once in the specification at page 295 disclosing immobilization of polypeptide for screening of potential antibody binding to the polypeptide. There is absolutely no guidance or example of providing urinary renal injury protein biomarker sample label in one well and a urinary renal injury protein biomarker threshold value label in second well of a microtiter plate in a process of detection of urinary injury protein biomarker.  Just mentioning microtiter plate once in the specification does not provide descriptive support and guidance for all types of processes and all types of immunoassays method steps utilizing the microtiter plate including sample label in one well and a 
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (JBC 2002, hereinafter “Jeon”) in view of Ramachandran et al (Proteomics CLin Appl 2008) in view of Darwish et al (Int J Biomed Sci. 2006 Sep; 2(3): 217–235) and  Bonventre et al (WO 2010/057184 A2, hereinafter “Bonventre”).
Amended claim 28 is directed to a kit comprising an immunoassay device comprising a microtiter plate having plurality of wells, at least a solid support having immobilized thereon an antibody directed to a urinary injury protein biomarker in plurality of wells, a urinary injury protein biomarker sample in first well, a urinary injury protein biomarker threshold value in a second well, and a detection mean for detection of signal from the microtiter plate. The injury protein biomarker, as elected in the response of 05/08/2019 in response to election of species requirement is moesin. Therefore, the kit reads on a microtiter plate having labeled anti-moesin antibody in plurality of wells, moesin sample in first well and moesin sample (maybe of different amount) in second well of the microtiter plate and a detection mean for detection of signal from the microtiter plate
In regards to claims 28-30, 38 and 41-44, Jeon teaches that moesin protein (i.e. a protein biomarker) gets phosphorylated (i.e. upregulation of phosphorylated form) after electroconvulsive shock. Jeon teaches phosphorylation of moesin in neuronal tissues and discloses immunoassay detection of moesin (page 16577, 2nd col.; 2nd para, 2nd col. of page 16578; 1st para, 1st col. of page 16579 and Fig. 2) for monitoring phosphorylation.  Jeon discloses anti-moesin monoclonal antibody against human moesin (BD Transduction Laboratories) (i.e. antibody against the protein biomarker) (page 16577 and 16578, 2nd col) and phosphor-specific antibodies for monitoring phosphorylation (page 16577 and Figs.3 & 4). Jeon discloses immunoblot analysis wherein sample having moesin are transferred/immobilized to nitrocellulose membrane are allowed to bind with moesin specific antibodies and detection of the moesin bound antibody by labeled anti-IgG antibody (i.e. by a detection means) (page 16577, 2nd col. and Fig.1). 

Darwish (International Journal of Biomedical Science) teaches that immunoassay methods because of high specificity and high sensitivity, are very useful for detection and quantitation of various analytes and can detect analytes at the femtomole to attomole level (page 218, 1st col., 1st para). Darwish teaches that monoclonal antibodies are advantageous because of higher degree of affinity and specificity towards the analyte (page 218, 2nd col., 1st para). Darwish teaches that the method can be performed in either a competitive and non-competitive designs. Darwish teaches that the solid phase can be coated with antibody for competitive design (page 219, 1st col., 1st para and Fig.1A). Darwish teaches various solid phase immunoassays and competitive immunoassay utilizing antibody immobilized on the support and discloses quantitation of analyte (see fig.2) utilizing labeled antibody (i.e. .a detection means). Darwish teaches reagent kits for measuring various compounds (page 221, last para). Dawish teaches sensitivity of detection to nanogram and picogram levels (See Table 2,Table 4). Darwish also discloses detection at the ng and pg level using antigen-capture immunoassays (See Table 2).
Bonventre teaches assay and kits in diagnosing and monitoring acute kidney injury in patients (Summary). Bonventre teaches that some specific biomarkers are present in urine at higher concentrations in subjects with acute kidney injury (Summary). Bonventre discloses sensitive and specific detection of kidney injury biomarkers with an antibody that specifically binds to kidney injury biomarker (paragraph [0015]). biomarker. The kits are convenient in that they supply many, if not all, of the essential reagents for conducting an assay for the detection of at least one AKI biomarker in a urine test sample, such as described herein. In addition, the assay may be performed simultaneously with a standard or multiple standards included in the kit, such as a predetermined amount of at least one acute kidney injury biomarker (e.g., epithelial injury/dedifferentiation biomarker protein or nucleic acid), so that the results of the test can be quantified or validated.
Therefore, from the above description in mind, once an antibody against an analyte/biomarker is known, various known immunoassay methods and devices (as for example, ELISA, microarray, lateral flow immunoassays) for detection of the analyte/biomarker would be within the purview of one of ordinary skilled in the art and since ELISA (competitive and non-competitive) is an very useful technique for detection of analyte/biomarker for detection of analyte in various samples (Bonverte and Darwish), it would be obvious to one of ordinary skilled in the art to easily envisage utilizing  the antibody of Joen  in various immunoassay methods and devices including various solid phase methods including immunoassay detection in microtiter plates as taught by Bonventre with the expectation of utilizing the antibody for sensitive detection of moesin in various sample with a reasonable expectation of success. One of ordinary skilled in the art would have a reasonable expectation of success because anti-moesin antibody is disclosed by Jeon and Bonventre teaches anti-moesin antibody is disclosed by Jeon and Darwich and Bonventre teaches sensitive detection of analyte using competitive, non-competitive and antigen-capture immunoassays. Moreover, since Bonventre teaches various controls, one of ordinary skilled in the art can easily envisage utilizing a known quantity of the biomarkers to be detected as a positive control and for a control for a value for diagnosis over the value and utilizing the immobilized control amount in microtiter plate in the immunoassay with a reasonable expectation of success.
In regards to claim 38 and 43-44, since Bonventre teaches assessing injury from the increase level of biomarker(s)  (paragraph [0061]) and increased level refers to a level or concentration of a biomarker that is statistically significant or significantly above the level or concentration of that biomarker found in a control or reference sample, in a sample from the same subject at a different timepoint, relative to the level or concentration of a normalizing protein, or relative to a reference concentration or level, it would be obvious to one of ordinary skilled in the art to easily envisage various amount of biomarkers as control for detection and diagnosis of the biomarker above a certain level/amount including biomarker sample at different time points.
Moreover, since the packaging of immunoassay components (including antibody and instructions on how to use the method in the form of package insert) in a kit form is a well-known obvious expedient for ease and convenience in assay performance and since Bonventre teaches compiling the components of immunoassay in a kit,  once a method has been established, one skilled in the art would clearly envisage or 
In regards to the instructions for treatment regimen recited in claims 31-37 and 39-41, the printed instruction does not modify the structure of the immunoassay devide including the microtiter plate as claimed and is not functionally related to the device and According to MPEP 2112.01 (III), in product claims, nonfunctional printed matter does not distinguish the claimed product from otherwise identical prior art product: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). 
Response to argument
Applicant's arguments and amendments filed 09/17/2021 have been fully considered but and are persuasive to overcome the rejections under 35 USC first paragraph and  35 USC 103 in view of the amendments. However, Applicant’s arguments have been rendered moot in view of the new grounds of rejections as described in this office action that are necessitated by Applicant’s amendments.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641